Exhibit 10.1

SETTLEMENT AGREEMENT

SETTLEMENT AGREEMENT, dated as of March 16, 2006 (the “Agreement”), by and among
NOVT Corporation, a Florida corporation (formerly named Novoste Corporation)
(“NOVT”), Steel Partners II, L.P., a Delaware limited partnership (“Steel”),
J.L. Howard, Inc., a New York corporation, (“Howard Inc.”), Steel
Partners, L.L.C., a Delaware limited liability company (“Steel LLC”), Warren G.
Lichtenstein (“Lichtenstein”), Jack L. Howard (“Howard”), John Quicke
(“Quicke”), James Henderson (“Henderson”), Joshua Schechter (“Schechter”),
Harvey J. Bazaar (“Bazaar”), Leonard Toboroff (“Toboroff”) and “The Novoste Full
Value Committee” (the “Steel Committee”) (collectively, Steel, Howard Inc.,
Steel LLC, Messrs. Lichtenstein, Howard, Quicke, Henderson, Schechter, Bazaar
and Toboroff and the Steel Committee are referred to herein as the “Steel
Parties”).

WHEREAS, Steel and affiliated entities own an aggregate of 799,337 shares
(“Steel Shares”) of common stock of NOVT, par value $0.01 per share;

WHEREAS, Steel filed definitive proxy materials with the Securities and Exchange
Commission (the “SEC”) in order to solicit proxies to vote at a NOVT special
meeting of shareholders held on March 7, 2006 (the “March 2006 Special Meeting”)
in opposition to the liquidation proposal made by the board of directors of NOVT
(the “Board of Directors”) at such meeting (“the Proxy Contest”);

WHEREAS, at the March 2006 Special Meeting, NOVT’s shareholders voted to reject
the liquidation proposal opposed by the Steel Parties and voted to approve other
proposals supported by the Board of Directors and the Steel Parties;

WHEREAS, the Steel Parties and the Steel Committee have filed preliminary proxy
solicitation materials with the SEC in order to solicit proxies to vote at a
NOVT special meeting of shareholders, scheduled to be held on April 13, 2006
(the “April 2006 Special Meeting”), in order to remove the existing members of
the Board of Directors and to elect to the Board of Directors a slate of
nominees designated by the Steel Committee (the “Election Contest”);

WHEREAS, the parties believe that it is in the best interests of NOVT’s
shareholders to enter into an agreement resolving the election of directors and
certain other matters and providing for an orderly change in the composition of
the Board of Directors and NOVT’s management and an orderly transition for the
business and affairs of NOVT following the consummation of the sale of NOVT’s
vascular brachytherapy products business to Best Vascular, Inc.; and

WHEREAS, concurrently with the execution and delivery of this Agreement,
Daniel G. Hall, J. Stephen Holmes, Charles E. Larsen, Judy Lindstrom, Alfred J.
Novak, Subhash C. Sarda, Stephen I. Shapiro, Thomas D. Weldon and William E.
Whitmer (collectively, Messrs. Hall, Holmes, Larsen, Novak, Sarda, Shapiro,
Weldon and Whitmer and Ms. Lindstrom, are referred to herein as the “NOVT
Parties”) have entered into undertaking letters relating to certain matters (the
“NOVT Party Undertaking Letters”), which are attached hereto as Exhibits A-1,
A-2, A-3, A-4, A-5, A-6, A-7, A-8 and A-9, respectively;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

Section 1. REPRESENTATIONS, WARRANTIES AND COVENANTS OF NOVT. NOVT hereby
represents, warrants and agrees that NOVT has full legal right, power and
authority to execute, deliver and perform this Agreement, and consummate the
matters contemplated hereby; the execution and delivery by NOVT of this
Agreement, and the consummation by NOVT of the matters contemplated hereby have
been duly authorized by all necessary corporate actions; and this Agreement
constitutes valid, legal and binding obligations of NOVT, enforceable against
NOVT in accordance with its terms. The NOVT Parties covenant and agree to use
their best efforts to cause NOVT’s Annual Report on Form 10-K for the twelve
months ended December 31, 2005 to be filed with the SEC on or prior to March 31,
2006 (unless a Form 12b-25 is filed with the SEC with respect thereto, in which
case the Form 10-K shall be filed on or prior to April 17, 2006);

Section 2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE STEEL PARTIES. Each
of the Steel Parties hereby represents, warrants and agrees that each of the
Steel Parties has full legal right, power and authority and, in the case of
individuals, capacity, to execute, deliver and perform this Agreement, and
consummate the matters contemplated hereby; the execution and delivery by the
Steel Parties of this Agreement and the consummation by the Steel Parties of the
matters contemplated hereby have been duly authorized by all necessary corporate
or other actions; this Agreement constitutes valid, legal and binding
obligations of each of the Steel Parties, enforceable against each such Steel
Party in accordance with its terms.

Section 3. TERMINATION OF PROXY CONTEST; COMPOSITION OF BOARD.

3.1 On the terms and conditions set forth herein, the pending Election Contest
with respect to the removal and election of directors at the April 2006 Special
Meeting is hereby terminated. The Steel Parties hereby withdraw their request
for and proposals for such April 2006 Special Meeting, including each of their
proposed nominees for election to the Board of Directors. The April 2006 Special
Meeting shall be cancelled.

3.2 Simultaneously with the execution and delivery of this Agreement, the Steel
Parties will provide NOVT with information regarding Messrs. Howard, Quicke and
Toboroff to enable NOVT to file an Information Statement pursuant to
Section 14(f) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and Rule 14f-1 thereunder (a “14(f) Statement”) describing, among other
things, the matters set forth in this Agreement. As promptly as practicable
after the execution and delivery of this Agreement but no later than March 21,
2006, NOVT shall file a 14(f) Statement and transmit the 14(f) Statement to the

 

2



--------------------------------------------------------------------------------

shareholders of NOVT. On the later of (x) the tenth calendar day after the date
of filing and dissemination to NOVT’s shareholders of the 14(f) Statement in
accordance with Section 14(f) of the Exchange Act or such later date as may be
required to comply with (and NOVT shall use its best efforts to comply) any
comments of the staff of the SEC and (y) the filing by NOVT with the SEC of
NOVT’s Annual Report on Form 10-K for the twelve months ended December 31, 2005,
but in no event later than April 17, 2006 (such later date, the “Effective
Date”), (i) the size of the Board of Directors shall be reduced from seven to
four directors, (ii) Mr. Toboroff shall be appointed, effective as of the
Effective Date, as a Class I director of the Board of Directors, (iii) Mr.
Quicke shall be appointed, effective as of the Effective Date, as a Class II
director of the Board of Directors, (iv) Mr. Howard shall be appointed,
effective as of the Effective Date, as a Class III director of the Board of
Directors, and (v) with the exception of Mr. Whitmer, who shall remain a Class I
director of the Board of Directors, each member of the Board of Directors as of
the date of this Agreement shall resign effective as of the Effective Date in
accordance with the applicable NOVT Party Undertaking Letter. As a result of
such actions, as of the Effective Date, the Board of Directors shall consist of
Messrs. Howard, Quicke, Whitmer and Toboroff.

3.3 Subject to the fiduciary duties of the members of the Board of Directors and
Section 3.4 below, Messrs. Toboroff and Whitmer shall stand for election as
members of the Board of Directors at NOVT’s next annual meeting of shareholders
(or special meeting in lieu of an annual meeting) (the “Annual Meeting”), and
the Steel Parties in their capacity as shareholders agree to support the
nomination and election of both such directors at the Annual Meeting and to
cause the Steel Shares to be voted in favor of the election of both such Class I
nominees.

3.4 If Mr. Toboroff elects not to or is unable to stand for election to the
Board of Directors at the Annual Meeting, then the Board of Directors shall
nominate a new person in his place reasonably acceptable to the Steel Parties.
If Mr. Whitmer elects not to or is unable to stand for election to the Board of
Directors at the Annual Meeting, then the Board of Directors shall nominate in
his place a nominee who would qualify as an independent director as defined in
Nasdaq Marketplace Rule 4200(a)(15).

3.5 The Steel Parties agree that NOVT shall continue after the Effective Date to
have an audit committee of the Board of Directors so long as required under SEC
rules, and the Steel Parties agree to support Mr. Whitmer’s continued membership
on such audit committee so long as he remains a director of NOVT and remains
eligible to serve on such audit committee.

Section 4. RELEASES.

4.1 RELEASE BY THE NOVT PARTIES OF THE STEEL PARTIES. By virtue of the execution
and delivery of the NOVT Party Undertaking Letter, each of the NOVT Parties, on
behalf of each such NOVT Party and each of their heirs, executors and
administrators, releases and discharges each of the Steel Parties, and each of
their heirs, executors, administrators, affiliates, successors and assigns
(together, the “Steel Releasees”) from all actions, causes of action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, executions, claims, and demands whatsoever, in
law or equity (sometimes

 

3



--------------------------------------------------------------------------------

hereafter collectively referred to as “Claims”), which against the Steel
Releasees, each of the NOVT Parties and their heirs, executors and
administrators ever had, now have or hereafter can, shall or may have, for,
upon, or by reason of any matter, cause or thing whatsoever from the beginning
of the world to the date of this Agreement; provided, however, that (a) nothing
in this Section 4.1 shall release or discharge NOVT, (b) the foregoing release
shall not extend to any Claims arising from the breach or the claimed breach of
this Agreement by any of the Steel Parties, and (c) NOVT shall not constitute a
Steel Releasee or an affiliate of any of the Steel Parties or an affiliate of
any of the NOVT Parties for purposes of any provision of this Agreement or the
NOVT Party Undertaking Letters.

4.2 RELEASE BY THE STEEL PARTIES OF THE NOVT PARTIES. Each of the Steel Parties,
on behalf of each such Steel Party and each of their successors and assigns, or
heirs, executors and administrators, as applicable, releases and discharges each
of the NOVT Parties, and each of their heirs, executors, administrators,
affiliates, successors and assigns (together, the “NOVT Releasees”) from all
actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, executions,
claims, and demands whatsoever, in law or equity, which against the NOVT
Releasees, each of the Steel Parties and their affiliates, successors and
assigns ever had, now have or hereafter can, shall or may have, for, upon, or by
reason of any matter, cause or thing whatsoever from the beginning of the world
to the date of this Agreement. The foregoing release shall not extend to any
Claims arising from (a) the breach or the claimed breach of this Agreement or a
NOVT Party Undertaking Letter by any of the NOVT Parties, or (b) as to any Steel
Party (who is a party hereto) in any capacity other than as a shareholder of
NOVT or a nominee to the Board of Directors of NOVT.

4.3 LIMITED RELEASE BY NOVT OF THE STEEL PARTIES AND THE NOVT PARTIES. NOVT, on
behalf of itself and each of its subsidiaries, affiliates, successors and
assigns, releases and discharges each of the Steel Releasees and each of the
NOVT Releasees from all actions, causes of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims, and demands whatsoever, in law or equity, which against the
Steel Releasees or NOVT Releasees, NOVT and its subsidiaries, affiliates,
successors and assigns ever had, now have or hereafter can, shall or may have,
for, upon, or by reason of any matter, cause or thing whatsoever from the
beginning of the world to the date of this Agreement relating to or arising from
matters set forth in SEC filings made in connection with the Proxy Contest or
the Election Contest. The foregoing release shall not extend to any Claims
arising from the breach or the claimed breach of this Agreement by any of the
Steel Parties or the breach or claimed breach of this Agreement or a NOVT Party
Undertaking Letter by any of the NOVT Parties.

Section 5. REIMBURSEMENT OF EXPENSES. Immediately prior to the Effective Date,
or as promptly thereafter as is practicable, NOVT shall transfer by wire
transfer, in accordance with instructions provided by a representative of the
Steel Parties to NOVT, $232,912.75 in cash, as reimbursement for actual
out-of-pocket expenses incurred by the Steel Parties for outside services, as
set forth in appropriate documentation provided to NOVT prior to

 

4



--------------------------------------------------------------------------------

the execution and delivery of this Agreement, in connection with or relating to
the Proxy Contest and the Election Contest, including but not limited to fees
and expenses relating to the costs of solicitation and preparation of proxy
material and the preparation of this Agreement.

Section 6. PUBLIC ANNOUNCEMENTS; MUTUAL NON-DISPARAGEMENT.

6.1 Upon execution and delivery of this Agreement, NOVT and the Steel Parties
shall issue a joint press release in the form attached hereto as Exhibit B.
Neither NOVT, the NOVT Parties, nor the Steel Parties, nor any of their
affiliates, will make any public statements that would have a prohibited effect
under Section 6.2 hereof.

6.2 For a period of three years from and after the date hereof, each of NOVT,
the Steel Parties and, by virtue of the execution and delivery of the NOVT Party
Undertaking Letters, the NOVT Parties, on behalf of themselves and their
officers, directors, partners, managers, members, and agents with actual
authority to speak for them with regard to the Proxy Contest or to the Election
Contest being terminated pursuant to Section 3.1 hereof, expressly acknowledges,
agrees, and covenants that he, she or it will not make any statements, comments,
or communications that are reasonably likely to be considered to be disparaging
of or derogatory or detrimental to, the good name or business reputation of, in
the case of NOVT and the NOVT Parties, the Steel Parties, and, in the case of
NOVT and the Steel Parties, the NOVT Parties, or in each case any of their
respective members, partners, officers, directors, employees or representatives
(including statements relating to the circumstances leading up to and including
the execution and delivery of this Agreement). Where applicable, this mutual
non-disparagement covenant applies to any public or private statements,
comments, or communications in any form, whether oral, written, or electronic.
Each of NOVT, the Steel Parties and, by virtue of the execution and delivery of
the NOVT Party Undertaking Letters, the NOVT Parties further agree he, she or it
will not knowingly encourage or solicit any such statements, comments, or
communications. Nothing in this Section 6.2 shall limit the ability of any
member of the Board of Directors from and after the Effective Date from taking
any action required to carry out his or her fiduciary duty.

Section 7. MUTUAL COOPERATION.

7.1 The parties hereto agree to cooperate reasonably and in good faith with each
other regarding the orderly transition of the Board of Directors to the new
composition described in Section 3.2 hereof and in transferring corporate
records and instruments from existing employees and officers to any newly hired
or appointed employees and officers. NOVT shall cause its officers and employees
to comply with the covenant in this Section 7.1.

Section 8. HONORING OF EXISTING NOVT ARRANGEMENTS.

8.1 The parties hereto agree that, from and after the Effective Date, NOVT shall
remain obligated to fulfill and honor, in accordance with their terms, all
employee benefit plans, agreements and arrangements of NOVT and any of its
subsidiaries which have been included as exhibits prior to the date hereof in
NOVT’s publicly-filed SEC reports.

 

5



--------------------------------------------------------------------------------

8.2 For the avoidance of doubt, notwithstanding anything in this Agreement to
the contrary, nothing in this Agreement shall diminish or adversely affect any
right of the NOVT Parties to indemnification to which any NOVT Party is legally
entitled pursuant to any indemnification agreement between NOVT and any NOVT
Party prior to the date of this Agreement and any indemnification provisions
under NOVT’s articles of incorporation or bylaws, as amended, as in effect on
the date hereof.

8.3 The parties hereto agree that, from and after the Effective Date, all
director and officer liability insurance policies and coverages (including tail
coverages) of NOVT currently in effect that have been fully paid and funded for
their respective terms in effect as of the date hereof shall not be cancelled or
modified by NOVT.

Section 9. MISCELLANEOUS.

9.1 SEVERABILITY. If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any manner render invalid or unenforceable any other
provisions of this Agreement.

9.2 CONSENT TO JURISDICTION. Each of the parties hereto, and, by virtue of the
execution and delivery of the NOVT Party Undertaking Letters, each of the NOVT
Parties, hereby irrevocably submits to the non-exclusive jurisdiction of the
state and federal courts of the State of Florida for the purposes of any action
or proceeding (each an “Action”) arising out of or relating to this Agreement
and hereby waives, and agrees not to assert in any such action or proceeding
that it, he or she is not personally subject to the jurisdiction of such courts,
that such Action is brought in an inconvenient forum or that the venue is
improper. Each of the parties hereto, and, by virtue of the execution and
delivery of the NOVT Party Undertaking Letters, each of the NOVT Parties,
consents to process being served in any such Action by mailing a copy thereof to
the address in effect for notices to it, him or her under this Agreement (or the
NOVT Party Undertaking Agreements) and agrees that such service upon receipt
shall constitute good and sufficient service of process and notice thereof.
Nothing in this paragraph shall affect or limit any right to serve legal process
in any other manner permitted by law.

9.3 GOVERNING LAW. This Agreement and the rights and duties of the parties
hereto shall be governed by and construed in accordance with the internal laws
of the State of Florida, without regard to principles of conflicts of law.

9.4 ENTIRE AGREEMENT. This Agreement and the exhibits hereto set forth the
entire understanding of the parties in respect of the specific matters
contemplated herein and supersedes all prior agreements, arrangements and
understandings, written or oral, between the parties hereto relating to the
subject matter hereof.

9.5 AMENDMENTS AND WAIVERS TO BE IN WRITING. This Agreement (and the NOVT Party
Undertaking Letters) may not be amended, modified or changed, and none of the
terms, covenants, representations, warranties or conditions hereof may be
waived, except by a written instrument signed by the party against whom
enforcement of any change or modification is sought, or in the case of a waiver,
by the party waiving compliance. The failure of any party at any time or times
to require performance of any provision of this Agreement or the NOVT Party
Undertaking Letters shall in no manner affect the right at a later time to
enforce same.

 

6



--------------------------------------------------------------------------------

9.6 NOTICES. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be effective (a) when personally
delivered or delivered by telecopy (with confirmation of transmission) on a
business day during normal business hours at the address or number designated
below or (b) on the business day following the date of mailing by overnight
courier, fully prepaid, addressed to such address, whichever shall first occur.
The addresses for such communications shall be:

If to NOVT:

NOVT Corporation

4350 International Boulevard

Norcross, Georgia 30093

Attn: Chief Executive Officer

Facsimile: (770) 717-1283

If to The Steel Parties:

Jack Howard

Steel Partners II, L.P.

590 Madison Avenue, 32nd Floor

New York, New York 10022

Facsimile: (212) 758-5789

with a copy to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Attention: Steven Wolosky

Facsimile: (212) 451-2222

If to a NOVT Party:

To the address set forth in the applicable NOVT Party Undertaking Letter of such
NOVT Party.

9.7 HEADINGS. The headings herein are for convenience only, do not constitute a
part of this Agreement, and shall not be deemed to limit or affect any of the
provisions hereof.

9.8 SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

7



--------------------------------------------------------------------------------

9.9 FURTHER ASSURANCES. The parties hereto, and, by virtue of the execution and
delivery of the NOVT Party Undertaking Letters, each of the NOVT Parties, shall
execute and deliver such further documents and do such further acts as any party
hereto (or any of the NOVT Parties) shall reasonably require in order to assure
and confirm to the parties hereto (or any of the NOVT Parties) the rights hereby
created or to facilitate the full performance of the terms of this Agreement
(and the NOVT Party Undertaking Letters).

9.10 COUNTERPARTS. This Agreement may be executed and delivered in as many
counterparts as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts, each of which, when so executed and
delivered, shall be deemed an original, but all of which such counterparts shall
constitute but one and the same agreement. A facsimile signature shall be deemed
an original.

9.11 ASSIGNMENT. Neither this Agreement nor any rights hereunder may be assigned
by either party in whole or in part, without the prior written consent of the
other party.

9.12 EXPENSES. Except as provided in Section 5 of this Agreement or as otherwise
agreed to by the parties in writing, NOVT and the Steel Parties shall pay all of
their own expenses incurred in connection with the implementation of this
Agreement. Each party hereto has retained its own counsel and such counsel has
advised each party with respect to the subject matter of this Agreement.

9.13 THIRD-PARTY BENEFICIARIES. Each of the NOVT Parties shall be third-party
beneficiaries with respect to Sections 4.2, 4.3, 6.1, 6.2, 8.1, 8.2 and 8.3 and
any applicable provisions of Section 9 of this Agreement. Each of the NOVT
Releasees (to the extent not otherwise covered by the first sentence of this
Section 9.13) shall be third-party beneficiaries with respect to Sections 4.2
and 4.3 and any applicable provisions of Section 9 of this Agreement. Each of
the Steel Releasees other than the Steel Parties (who are parties hereto) shall
be third-party beneficiaries with respect to Sections 4.1 and 4.3 and any
applicable provisions of Section 9 of this Agreement.

[signature pages follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement or have caused this Agreement to be duly executed and delivered by
their respective authorized officers as of the date hereof.

 

NOVT CORPORATION NOVT CORPORATION By:  

/s/ Alfred J. Novak

Name:   Alfred J. Novak Title:   President and Chief Executive Officer THE STEEL
PARTIES: STEEL PARTNERS II, L.P. By:   Steel Partners, L.L.C., General Partner
By:  

/s/ Warren Lichtenstein

Name:   Warren Lichtenstein Title:   Chairman J.L. HOWARD, INC. By:  

/s/ Jack L. Howard

Name:   Title:   STEEL PARTNERS, L.L.C. By:  

/s/ Warren Lichtenstein

Name:   Title:  



--------------------------------------------------------------------------------

WARREN G. LICHTENSTEIN

/s/ Warren G. Lichtenstein

JACK L. HOWARD

/s/ Jack L. Howard

JOHN QUICKE

/s/ John Quicke

JAMES HENDERSON

/s/ James Henderson

JOSHUA SCHECHTER

/s/ Joshua Schechter

HARVEY J. BAZAAR

/s/ Harvey J. Bazaar

LEONARD TOBOROFF

/s/ Leonard Toboroff



--------------------------------------------------------------------------------

THE NOVOSTE FULL VALUE COMMITTEE By:  

/s/ Warren Lichtenstein

Name:   Warren Lichtenstein